Citation Nr: 1414609	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-39 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the trigger finger of the left hand.

2.  Entitlement to an initial compensable disability rating for the trigger finger of the right hand.

3.  Entitlement to an initial compensable disability rating for left foot plantar fasciitis with heel spur and mid-foot degenerative changes, and left fifth toe fracture.

4.  Entitlement to an initial compensable disability rating for right foot plantar fasciitis with heel spur and mid-foot degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from November 1983 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter was previously remanded in June 2011 for an examination of the Veteran's feet and hands.  The Board requested the examination for the purpose of determining the current level of impairment of the Veteran's service-connected hand and feet disabilities.  The RO scheduled an examination for July 2011.  The Veteran cancelled the examination because he was out of the country in Kuwait on a work assignment and requested a rescheduled examination.  See August 2012 Letter from Veteran (indicating availability for an examination in the fall of 2012); see also August 2011 Report of General Information (recording content of telephone conversation with Veteran's wife).  

The Board understands the post-service work efforts of particularly Persian Gulf Veteran leads to complications in obtaining VA examinations.  The VA must adapt to those problems.

No subsequent VA examination was scheduled, due in part to the Veteran's failure to notify the RO when he briefly returned to the United States in December 2011, and, due to the failure to appear at the July 2011 examination, the RO denied the Veteran's request for an increased initial rating.

The VA has a duty to assist a Veteran in making his case.  See 38 U.S.C. § 5103A.  That duty includes providing the Veteran with a medical examination when the elements of Section 5103A(d)(2) have been met.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).  With respect to the claims at issue, the most recent examination took place in December 2007.  The Veteran also identified, and the RO obtained, private treatment records from 2008 which records relate to the claims on appeal.  See, e.g., July 2008 private treatment records.  The RO granted the Veteran's claim of service-connection for his hand and feet disabilities based on these examinations.

However, as indicated in the June 2011 Board decision, the examinations and available medical records are insufficient to rate the current condition of the Veteran's disabilities and an updated examination is necessary.  See June 2011 Board Decision; see also Olson v. Principi, 3 Vet. App. 480, 482 (1992) ("Where the veteran claims a disability is worse than when originally rated, and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.").

While the Board is remanding this matter to permit the Veteran another VA examination, the Veteran should understand that the VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Rather, the Veteran must cooperate in obtaining the evidence necessary to adjudicate the Veteran's claim, including attending VA exams.  See, e.g., 38 C.F.R. §§ 3.159(c) (requiring claimant to "cooperate fully with VA's efforts" to obtain both VA and non-VA medical records) and 3.655(b) (setting forth potential consequences when a veteran fails to appear for a scheduled examination).  

The Veteran did appear for a scheduled February 2014 VA examination to evaluate his thoracolumbar spine, wrist, and knees, so the Board does not anticipate any difficulties scheduling and obtaining the Veteran's appearance at an examination with respect to his feet and hands.  The Veteran should be aware, however, that a failure to appear at a scheduled examination without good cause may result in his claim being rated based on the available medical evidence or, if appropriate, denied.  See 38 C.F.R. § 3.655(b).  The Board can not delay this case further.  

The Veteran should also be aware that, in addition to or in lieu of a VA examination, he may provide private medical evidence regarding the current condition of his hand and feet disabilities.  In this regard, the Board notes that the record contains private treatment records and VA treatment records relating to the condition on appeal that were not considered by the RO.  See, e.g., August 2013 Arthritis Consultants Progress Note; October 2012 VA Primary Care H & P Note (documenting treatment at a VA facility subsequent to most recent adjudication of the Veteran's claim); see also 38 C.F.R. § 19.37.  All of these records should be made available to the examiner and should be considered in the readjudication of the Veteran's claims.  

In addition, because the matter is being remanded, the RO should obtain updated treatment records from VA facilities including, but not limited to, the VA Medical Center at Temple, Texas.  The VA must make as many attempts as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Such efforts must continue unless it is determined that the records do not exist or the custodian does not have them.  Id.

The Veteran himself is asked to assist the VA in obtaining these records in order to expedite his case.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA records for treatment at VA facilities, including but not limited to the VA Medical Center at Temple, Texas, received from October 2012 to the present.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

2.  When the above records are obtained, to the extent available, schedule the Veteran for a VA examination to reassess the severity of his service-connected disabilities of the feet and hands.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should evaluate all functional impairment related to the service-connected disabilities of the feet and hands, including the range of motion of the fingers of both the right and left hands.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


